THIRD AMENDMENT TO AMENDED

STOCK EXCHANGE AND PLAN OF MERGER AGREEMENT

executed on September 8, 2006

 

THE STOCK EXCHANGE AND PLAN OF MERGER AGREEEMNT (the “Agreement”) entered into
on the 8th day of September 2006 and as subsequently amended, by and among
GALTECH SEMICONDUCTOR MATERIALS CORPORATION, a Utah corporation (“GALTECH”) and
CBM GROUP, INC., a Nevada corporation (“CBM”), is hereby Amended as follows:

 

WITNESSETH

 

WHEREAS, the Second Amendment to the Agreement is clarified to state that all
63,000,000 shares of GTSM common stock proposed to be issued to shareholders of
CBM Group, Inc. at closing will be issued per the Agreement, Article II, Merger
and Surviving Corporations; and

 

WHEREAS, the there are no “contingent shares” that will be issued; and

 

WHEREAS, the division of the 63,000,000 shares to shareholders of CBM Group,
Inc. would now have the Cooks receiving 19 of GTSM shares in exchange for their
one share of CBM Group owned common, or depending on the Cooks personal
ownership of IP, the Cooks receiving 55,603,093 GTSM shares of the 63,000,000
total number of shares of common, should the Cooks Personal Chapter 11 be
dismissed, a Plan is approved, and or any other circumstance that would occur
before closing, acceptable to GTSM Management, and that would insure allocated
GTSM shares to the Cooks would be personally retained and controlled by the
Cooks for the Cook’s exchange of additional Cook owned IP the Cooks assert they
personally own; and

 

WHEREAS, Management of GTSM restate, on behalf of GTSM shareholders, they will
not proceed to a closing wherein control of GTSM post-merger would be controlled
by Mr. Garrett and or others not known or acceptable to GTSM Management; and

 

WHEREAS, Management of GTSM restate they have no desire to experience what CBM
Group, Inc. has experienced in the way of legal challenges broth forth by
Mr. Garrett and Wells Fargo Bank; and

 

WHEREAS, additional CBM Group, Inc. legal challenges have occurred and have
delayed the closing of the Agreement; and

 

WHEREAS, the both CBM Group, Inc. and GTSM still desire to close on the
acquisition of CBM Group, Inc. by GTSM on the modified terms; and

 

WHEREAS, both CBM Group, Inc. and GTSM agree additional time is required to have
CBM Group, Inc. address unexpected issues; and

 

--------------------------------------------------------------------------------



 

THEREFORE IT IS RESOLVED, the terms of the Agreement executed on September 8,
2006 and as previously Amended, is further Amended in accordance with the above
statements and the Closing Date of the Agreement, as defined in Article VII,
shall be on or before April 20, 2007, unless otherwise mutually extended,
notwithstanding a closing can take place as soon as all conditions are met by
the respective parties to the Agreement and outside legal delays are resolved to
the satisfaction of GTSM Management. If Closing does not take place on or before
April 20, 2007 unless mutually extended, the Agreement shall have no further
force or effect upon the parties.

 

PARTIES:

Dated: February 15, 2007

 

 

 

CBM Group, Inc.

 

a Nevada Corporation

 

 

 

By  /s/ Daniel W. Cook

 

Daniel W. Cook, President

 

 

 

 

 

 

 

Galtech Semiconductor Materials Corporation

 

a Utah Corporation

 

 

 

By:  /s/ Garrett Quintana

 

Garrett Quintana, President

 

 

 